Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 1 of 73 Page ID
                                 #:4275




EXHIBIT BBB



                                                        Exhibit BBB - Page 554
Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 2 of 73 Page ID
                                 #:4276


 1 XAVIER BECERRA
   Attorney General of California
 2 MICHAEL L. NEWMAN
   Senior Assistant Attorney General
 3 SARAH E. BELTON
   Supervising Deputy Attorney General
 4 VIRGINIA CORRIGAN (SBN 292035)
   REBEKAH A. FRETZ (SBN 300478)
 5 MARISOL LEÓN (SBN 298707)
   VILMA PALMA-SOLANA (SBN 267992)
 6 JULIA HARUMI MASS (SBN 189649)
   Deputy Attorneys General
 7   1515 Clay Street, 20th Floor
     P.O. Box 70550
 8   Oakland, CA 94612-0550
     Telephone: (510) 879-3300
 9   Fax: (510) 622-2270
     E-mail: Julia.Mass@doj.ca.gov
10 Attorneys for Plaintiff State of California
11
12
                    IN THE UNITED STATES DISTRICT COURT
13                FOR THE CENTRAL DISTRICT OF CALIFORNIA
                             WESTERN DIVISION
14
15
16
17    STATE OF CALIFORNIA, et al.,                  Case No. 2:19-cv-07390 DMG (AGRx)

18                                   Plaintiffs,
                                                    DECLARATION OF AIMEE D.
19                v.                                THOMSON IN SUPPORT OF
                                                    PLAINTIFFS’ REPLY BRIEF IN
20    KEVIN K. MCALEENAN, in his official           SUPPORT OF MOTION FOR
      capacity as Acting Secretary of               PRELIMINARY INJUNCTION
21    Homeland Security, et al.,

22                                Defendants.

23
24
25
26
27
28
                            Declaration of Aimee D. Thomson in Support of Motion for Preliminary Injunction
                                                                   Case No. 2:19-cv-07390-DMG (AGRx)

                                                                        Exhibit BBB - Page 555
Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 3 of 73 Page ID
                                 #:4277


  1                     DECLARATION OF AIMEE D. THOMSON
  2        I, Aimee D. Thomson declare as follows:
  3                1.     I am a resident of the Commonwealth of Pennsylvania and I
  4          am over the age of 18.
  5                2.     I am a Deputy Attorney General for the Pennsylvania Office of
  6          Attorney General and the attorney of record for plaintiff Commonwealth of
  7          Pennsylvania in this matter.
  8                3.     I am an attorney duly licensed to practice in the states of New
  9          York and Pennsylvania and the District of Columbia. I am admitted to
10           practice before this Court in this matter pro hac vice. ECF No. 59.
11                 4.     Attached as Exhibit A is a true and correct copy of the letter
12           sent on November 17, 2015, from the Pennsylvania Department of Human
13           Services (PADHS) to the Berks County Residential Center (BCRC) stating
14           that the certificate of compliance issued on November 9, 2015, was
15           rescinded because it was issued in error.
16                 5.     Attached as Exhibit B is a true and correct copy of the letter
17           sent on January 27, 2016, from PADHS to BCRC stating that PADHS was
18           not renewing and was revoking BCRC’s certificate of compliance to
19           operate a child residential facility.
20                 6.     Attached as Exhibit C is a true and correct copy of the April
21           20, 2017, administrative decision that sustained a challenge brought by
22           BCRC against PADHS for revoking and refusing to renew BCRC’s
23           certificate of compliance to operate as a child residential facility.
24                 7.     Attached as Exhibit D is a true and correct copy of the May 5,
25           2017, petition for reconsideration filed by PADHS.
26                 8.     Attached as Exhibit E is a true and correct copy of the January
27           30, 2018, Order of Remand issued by the Deputy Secretary of PADHS
28           granting the petition for reconsideration, setting aside the administrative
                                                    1
                              Declaration of Aimee D. Thomson in Support of Motion for Preliminary Injunction
                                                                    Case  No. 2:19-cv-07390-DMG
                                                                       Exhibit   BBB - Page 556(AGRx)
Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 4 of 73 Page ID
                                 #:4278




                                                        Exhibit BBB - Page 557
Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 5 of 73 Page ID
                                 #:4279




                   EXHIBIT A




                                                        Exhibit BBB - Page 558
Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 6 of 73 Page ID
                                 #:4280




                                                        Exhibit BBB - Page 559
Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 7 of 73 Page ID
                                 #:4281




                   EXHIBIT B




                                                        Exhibit BBB - Page 560
Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 8 of 73 Page ID
                                 #:4282




                                                        Exhibit BBB - Page 561
Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 9 of 73 Page ID
                                 #:4283




                                                        Exhibit BBB - Page 562
Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 10 of 73 Page ID
                                 #:4284




                   EXHIBIT C




                                                         Exhibit BBB - Page 563
Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 11 of 73 Page ID
                                 #:4285


                    COMMONWEALTH OF PENNSYLVANIA
                     DEPARTMENT OF HUMAN SERVICES


 APPEAL OF:          Berks County Residential Center
                     BHA ID No.: 9999
                     BHA Docket No.: XXX-XX-XXXX


                                     ADJUDICATION

 Opening

         This is an administrative adjudication for Berks County Residential Center
 (Appellant) for an appeal it filed against the decision by the Department of Human
 Services (Department), Bureau of Human Services Licensing (BHSL), to revoke the
 Appellant’s license to operate a child residential and day treatment facility. On
 November 7, 2016, an administrative hearing was held at the Bureau of Hearings and
 Appeals, in Reading, Pennsylvania. The witnesses were sworn by the Administrative
 Law Judge (ALJ) and testified under oath. On November 21, 2016, the transcript was
 received. The parties were given until January 5, 2017 to file briefs and January 20,
 2017 for reply briefs. On January 5, 2017, both the Department and the Appellant filed
 their briefs. On January 20, 2017, both the Department and the Appellant filed their
 reply briefs. The hearing record was closed on January 20, 2017.

       An amicus brief was filed jointly by counsel from Villanova University and Temple
 University Schools of Law. The amicus brief was filed on January 5, 2017.

        On February 17, 2016, by Order of the Bureau of Hearings and Appeals (BHA),
 the above captioned appeal was consolidated with Appellant’s appeal docket number
 XXX-XX-XXXX. The appeal docketed XXX-XX-XXXX involved a denial of an increase in
 capacity request made by the Appellant. At hearing, the undersigned severed the two
 appeals to address the issue of license revocation only, as the Department denied the
 increase in capacity due to the Appellant having the license revoked.

       ALJ David A. Dudley, Esq., presided at the hearing and adjudicated this appeal.

 Appearances

 For the Department:
       Daniel Fellin, Esquire

 For the Appellant:
       Matthew J. Connell, Esquire
       Tricia M. Ambrose, Esquire




                                                                  Exhibit BBB - Page 564
Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 12 of 73 Page ID
                                 #:4286


 Witnesses

 For the Department:
       Robert Robinson, Director of Licensing Administration, BHSL
       Jacqueline Rowe, Bureau Director, BHSL

 For the Appellant:
       Diane Edwards, Executive Director, Berks County Residential Center
       Andrew Miller, former Child Residential Licensing Manager, BHSL

 Exhibits

 For the Department:
       C-1 Appeal request; certificates of compliance for Berks County Residential
             Center 1999-2016; waiver approval dated November 21, 2013; letter
             dated October 22, 2015; renewal application for 2016-2017; license
             approval letter and license dated November 9, 2015; letter dated
             November 10, 2015; letter rescinding license dated November 17, 2015;
             notice of revocation and non-renewal of license dated January 27, 2016;
             letter noting no inspection violations dated December 8, 2015 (71 pages)
       C-2 MAPPER screens (four pages)

 For the Appellant:
       A-1 Certificate of compliance for Berks County Residential Center for 2001
       A-2 Certificate of compliance for Berks County Residential Center for 2002
       A-3 Certificate of compliance for Berks County Residential Center for 2003
       A-4 Certificate of compliance for Berks County Residential Center for 2004
       A-5 Certificate of compliance for Berks County Residential Center for 2005
       A-6 Certificate of compliance for Berks County Residential Center for 2006
       A-7 Certificate of compliance for Berks County Residential Center for 2007
       A-8 Certificate of compliance for Berks County Residential Center for 2008
       A-9 Certificate of compliance for Berks County Residential Center for 2009
       A-10 Certificate of compliance for Berks County Residential Center for 2010
       A-11 Certificate of compliance for Berks County Residential Center for 2011
       A-12 Certificate of compliance for Berks County Residential Center for 2012
       A-13 Certificate of compliance for Berks County Residential Center for 2013
       A-14 Certificate of compliance for Berks County Residential Center for 2014
       A-15 Certificate of compliance for Berks County Residential Center for 2015
       A-16 Excerpts from BCRC policy and procedures (11 pages)
       A-17 2012 application for certificate of occupancy (29 pages)
       A-18 August 7, 2015 email correspondence
       A-19 2013 application for certificate of occupancy (32 pages)
       A-20 Licensing inspection summary (LIS) dated June 7-8, 2011 (two pages)
       A-21 LIS dated June 20, 2012 (three pages)
       A-22 October 2013 request for waiver (seven pages)
       A-23 November 21, 2013 letter granting waiver request


                                           2
                                                                 Exhibit BBB - Page 565
Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 13 of 73 Page ID
                                 #:4287


       A-24   Revised license due to waiver dated November 21 2013
       A-25   September 2013-April 2014 email chain (seven pages)
       A-26   February 2014 email chain
       A-27   June 2014-July 2015 email chain (11 pages)
       A-28   April 2015 email chain
       A-29   April 22, 2015 email chain (two pages)
       A-30   June 2015 email chain (two pages)
       A-31   July-August 2015 email chain (eight pages)
       A-32   June 30, 2014 email chain (three pages)
       A-33   July 14-15, 2014 email chain
       A-34   Letter dated October 22, 2015
       A-35   License approval letter and license dated November 9, 2015 (two pages)
       A-36   Letter dated November 10, 2015
       A-37   Appeal request (83 pages)
       A-38   Notice of revocation and non-renewal of license with attachments (seven
              pages)
       A-39   United States Immigration and Customs Enforcement (ICE) and Berks
              County service agreement DROIGSA-10-0003 (105 pages)
       A-40   March 30, 2010 ICE and Berks County service agreement (18 pages)
       A-41   ICE and Berks County service agreement DROIGSA-10-0003 statement
              of work (32 pages)
       A-42   July 2, 2013 ICE and Berks County service agreement amendment
              DROIGSA-10-0003-P00003 (two pages)
       A-43   July 28, 2014 ICE and Berks County service agreement amendment
              DROIGSA-10-0003-P00003 (19 pages)
       A-44   ICE family residential standards manual (360 pages)
       A-45   June 5, 2012 email
       A-46   September 27, 2013 email
       A-47   March 27, 2015 email chain; response letter (five pages)
       A-48   May 18, 2015 email
       A-49   April 28, 2015 email chain (two pages)
       A-50   April 2015 email chain (three pages)
       A-51   May 26, 2015 email from Theodore Dallas
       A-52   May-June 2015 email chain between Theodore Dallas and Department of
              Homeland Security (three pages)
       A-53   July 17, 2015 email chain
       A-54   July 28, 2015 email chain
       A-55   October 22, 2015 email chain (seven pages)
       A-56   October 22, 2015 email chain (two pages)

 For the ALJ:
       ALJ-1 Department’s response to appeal request (seven pages)
       ALJ-2 Appellant’s brief in support of subpoena requests (20 pages)
       ALJ-3 Department’s response brief regarding Appellant’s application for
              subpoenas (22 pages)



                                           3
                                                                 Exhibit BBB - Page 566
Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 14 of 73 Page ID
                                 #:4288


 Issue

         Whether the Department correctly refused to renew and revoked the Appellant’s
 certificate of compliance (license) on January 27, 2016.

 Findings of Fact

    1. The Appellant, Berks County Residential Center (BCRC), operates as a
       residential facility at 1040 Berks Road, Leesport, PA 19533. (Exhibit A-16, N.T.
       88-89)

    2. BCRC is a non-profit facility operated by the County of Berks through its
       Commissioners. (Exhibits A-17 and A-37)

    3. In 2001, the County of Berks signed an inter-governmental service agreement
       with the federal government, specifically Immigration and Customs Enforcement
       (ICE), to operate BCRC as a family immigration program. (Exhibit A-39)

    4. BCRC houses undocumented immigrant families, placed there by ICE, until a
       decision is rendered on asylum or other ICE-enforced immigration laws. (Exhibit
       A-37, N.T. 190)

    5. BCRC is one of only three such facilities in the country. The other two are
       located in the State of Texas. (Exhibit A-37)

    6. At some point in 2001, the Department mandated that BCRC be licensed by the
       Commonwealth to operate under the guidelines of 55 Pa. Code §3800. (Exhibit
       A-1, N.T. 109-112, 163-164)

    7. BCRC completed the application process, was inspected, and was granted a
       certificate of compliance (license) by the Department in 2001. (Exhibit A-1)

    8. From 2001 through 2015, the Department completed at least yearly inspections
       of BCRC, and renewed its license each and every year. (Exhibits A-1 through A-
       15, N.T. 100, 144-145)

    9. During this time frame, in 2013, BCRC moved operations from a previous
       address to the current location. The new location had to be inspected by the
       Department, and a new license was issued in February of 2013. (Exhibit A-24,
       N.T. 91)

    10. Also in 2013, BCRC requested a waiver from the Department to increase the
        number of occupants per bedroom from four to six, to better accommodate family
        units within the facility. The Department approved this waiver in November of
        2013. (Exhibits A-22 and A-23)



                                            4
                                                                   Exhibit BBB - Page 567
Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 15 of 73 Page ID
                                 #:4289


     11. In 2014, BCRC requested a modification to its certificate of compliance to
         increase capacity from 96 residents to 192, advising the Department that the plan
         was to renovate an unused fourth floor of the facility. The Department advised
         BCRC that the fourth floor would have to be “move-in ready” before the
         Department would approve the expansion and capacity increase. (Exhibits A-27,
         A-32, and A-33, N.T. 140-142, 167, 182)

     12. BCRC completed the renovations. Once complete, BCRC applied for the license
         expansion request. In July of 2015, the Department inspected the facility and
         found no violations. (N.T. 141-146)

     13. The Department did not approve BCRC’s expansion request. However, BCRC
         was notified by DHS staff that the request was approved, and the approval status
         was demonstrated on the Department’s website. (Exhibit A-31, N.T. 35, 174-
         175)

     14. On October 22, 2015, the Secretary of the Department sent a letter to BCRC,
         informing them that the request to increase capacity had been “postponed,”
         alleging that BCRC had changed its operations to serve “refugee immigrant
         families” and therefore “no longer operates as the type of facility for which it was
         originally licensed, a child residential facility.” (Exhibit A-34)

     15. This October 22, 2015 letter did not state how BCRC had changed its operations
         from 2001 to October of 2015. (Exhibit A-34)

     16. On November 9, 2015, BCRC submitted its application for renewal of the
         certificate of compliance. BCRC’s request was granted, and a license to operate
         for 2016-2017 was granted that day. (Exhibit A-35)

     17. On November 17, 2015, the Director of BHSL notified BCRC that the certificate
         of compliance issued on November 9, 2015 was done so in error, and was
         thereby rescinded.1 (Exhibit A-37)

     18. On January 27, 2016, the Department notified BCRC that DHS was not renewing
         the Appellant’s certificate of compliance, and was revoking the 2016 license.2
         (Exhibit A-38)

     19. On February 4, 2016, BCRC filed an appeal. (Exhibit A-37)

 1
    The undersigned notes that the Department stated that this November 9, 2015 granting of BCRC’s
 license was done through the LIBRA process, the goal of which is to eliminate gaps in licensure of
 facilities by issuing renewal certificates of compliance without waiting for inspections to be scheduled and
 conducted. (N.T. 34-35) This may be true, but the hearing record is void of any inspection violations
 causing the rescission of BCRC’s 2016-2017 license. Simply put, the Department yanked BCRC’s
 license without any violations in direct contrast with the mandates for which the LIBRA process stands.
 2
    The undersigned notes that, as stated previously, the January 27, 2016 notice also denied the increase
 in capacity request due to the decision to revoke BCRC’s certificate of compliance. (Exhibit A-37)


                                                      5
                                                                                  Exhibit BBB - Page 568
Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 16 of 73 Page ID
                                 #:4290


    20. BCRC housed family units from the initial day it was licensed until the date of
        revocation, and up to the date of hearing. (N.T. 121-122)

    21. At no point was the Department unaware that BCRC operated as a family
        immigration program facility. (Exhibits A-37 and ALJ-1, N.T. 166)

    22. There is no regulatory prohibition, including 55 Pa. Code §3800, against adults
        living in licensed child residential facilities. (Exhibit A-26, N.T. 40, 104, 138, 164-
        165)

    23. The testimony of all witnesses was credible.

 Discussion

 The Department's Position

         The Department argues that it properly revoked the Appellant’s certificate of
 compliance because BCRC is not a child residential facility, and therefore not eligible for
 a certificate of compliance. The Department argues that BCRC is not eligible for a
 license through estoppel because the Appellant has failed to meet its burden in
 demonstrating all elements of an estoppel claim. The Department argues that its
 decision was not arbitrary and capricious.

 Appellant's Position

       The Appellant argues that the Department failed to meet its burden of substantial
 evidence. The Appellant argues that the Department is estopped from revoking
 BCRC’s certificate of compliance. The Appellant argues that the Department’s decision
 was arbitrary and capricious. The Appellant argues that the Department violated
 BCRC’s due process rights through lack of specificity of notice. Finally, the Appellant
 argues that the Department’s decision was based on outside pressures on the
 Department, and not any statutory violations on the part of BCRC.

 Applicable Law

        This matter arises under the Department’s authority to register group family day
 care homes and child day care centers. Public Welfare Code, Act of June 13, 1967,
 P.L. 31, No. 21, amended December 5, 1980, P.L. 1112, No. 193, § 2, effective January
 1, 1981.

       In exercising its authority under Articles IX and X of the Code, the Department
 has promulgated regulations for the facilities it regulates to obtain certificates of
 compliance. 55 Pa. Code §§ 20.2(a), 20.21(a)-(b).

         According to 62 P.S. § 1026(b), the Department shall refuse to issue a license or
 shall revoke a license for any of the following reasons:


                                               6
                                                                        Exhibit BBB - Page 569
Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 17 of 73 Page ID
                                 #:4291


        (1) Violation of or noncompliance with the provisions of the act or
        department regulations.
        (2) Fraud or deceit in obtaining or attempting to obtain a license.
        (3) Lending, borrowing, or using the license of another caregiver, or in any
        way knowingly aiding or abetting the improper granting of a license.
        (4) Gross incompetence, negligence, or misconduct in operating the
        facility.
        (5) Mistreating or abusing children cared for in the facility.

        The regulation at 55 Pa. Code § 20.71 provide the following guidelines for the
 denial of a certificate of compliance, in pertinent part:
        (a) The Department may deny, refuse to renew or revoke a certificate of
            compliance for any of the following reasons:
               (1) Failure to comply with this chapter
               (2) Noncompliance with the Department’s program licensure or
               approval regulations.
               (3) Failure to submit an acceptable plan to correct noncompliance
               items.
               (4) Failure to comply with the acceptable plan to correct
               noncompliance items.
               (5) Mistreatment or abuse of clients being cared for in the facility or
               receiving service from the agency.
               (6) Gross incompetence, negligence or misconduct in operating the
               facility or agency.
               (7) Fraud or deceit in obtaining or attempting to obtain a certificate
               of compliance.
               (8) Lending, borrowing or using the certificate of another operator,
               or in any way knowingly aiding the improper issuance of a
               certificate of registration.
        (b) The Department will review and may deny, refuse to renew or revoke a
            certificate of compliance if a legal entity, owner, operator or staff person:
        (1) Has been convicted of a felony.
        (2) Has been convicted of a crime involving child abuse, child neglect, moral
        turpitude or physical violence.
        (3) Has serious mental illness which creates a risk to the clients, which shall be
        determined and documented by a licensed physician or licensed psychologist.
        (4) Has evidenced drug or alcohol addiction within the past year, which shall be
        determined and documented by a licensed physician.
        (5) Has been named as a perpetrator in an indicated or founded report of child
        abuse in accordance with the Child Protective Services Law.

        Equitable estoppel is a doctrine which prevents a party from gaining advantage
 over a second party when the second party has relied upon misleading information
 supplied by the first party to the injury or detriment of the second party. Misleading
 information may be supplied intentionally, negligently, or by remaining silent.
 Commonwealth Court held the doctrine of equitable estoppel may be asserted against a


                                              7
                                                                     Exhibit BBB - Page 570
Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 18 of 73 Page ID
                                 #:4292


 Commonwealth or government agency in Foster v. Westmoreland Casualty Co., 145
 Pa. Commw. 638, 604 A.2d 1131(1992). Citing the Pennsylvania Supreme Court in
 Chester Extended Care Center v. Com., Dept of Public Welfare, 526 Pa. 350, 586 A.2d
 379 (1991) the court identified the elements for establishing equitable estoppel against
 a Commonwealth agency as (1) misleading words, conduct, or silence by the party
 against whom the estoppel is asserted, (2) unambiguous proof of reasonable reliance
 upon the misrepresentation by the party asserting the estoppel, and (3) the lack of a
 duty to inquire on the party asserting the estoppel. Commonwealth Court restated the
 elements for applying estoppel in Strunk v. Zoning Hearing Board of Upper Milford
 Township, Pa. Commw. 684 A.2d 682 (1996) as (1) intentional or negligent
 misrepresentation of some material fact, (2) which was made with knowledge or reason
 to know that the other party would rely upon it, and (3) inducement of the other party to
 act to his or her detriment because of justifiable reliance upon the misrepresentation.

        To determine whether an agency’s decisions are “in accordance with the law,”
 appellate review of the agency’s conclusions is designed “to ensure that they are
 adequately supported by competent factual findings, are free from arbitrary or
 capricious decision making, and, to the extent relevant, represent a proper exercise of
 the agency’s discretion.” Fraternal Order of Police, Conference of Pennsylvania Liquor
 Control Board Lodges v. Pennsylvania Labor Relations Board, 735 A.2d 96, 99 (Pa.
 1999).

        Our precedent states as a rule that administrative action is “arbitrary and
 capricious where it is unsupportable on any rational basis because there is no evidence
 upon which the action may be logically based.” Lynch v. Urban Redevelopment
 Authority of Pittsburgh, 496 A.2d 1331, 1335 (Pa. Cmwlth. 1985).

        The Department may deny or revoke a license for even one, single violation of its
 regulations. Pine Haven Residential Care Home v. Dep’t of Public Welfare, 512 A.2d 59
 (Pa. Cmwlth. 1986).

          The Department does not need to establish that the licensee willfully violated the
 group day care home regulations; rather, pursuant to 62 P.S. § 1026(b), the Department
 must establish one of the following: the licensee failed to comply with the Department’s
 regulations, the licensee failed to comply with acceptable plans of correction, or the
 licensee committed gross incompetence, negligence or misconduct in operating the
 facility. McFarland v. Dept. of Public Welfare, 551 A.2d 364, 367 n. 6 (Pa. Cmwlth.
 1988).

 ALJ’S Opinion

       Prior to beginning an analysis of the merits of the appeal, a couple of
 administrative issues within the hearing record must be addressed.

       First, as part of its pre-hearing filing, the Appellant requested several subpoenas
 and duces tecum subpoenas that were denied by the undersigned. This denial was


                                             8
                                                                     Exhibit BBB - Page 571
Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 19 of 73 Page ID
                                 #:4293


 objected to by the Appellant and placed on the record at hearing, to be addressed at
 this time. I stand by the decision made to deny said subpoenas.

          The issue regarding the subpoenas duces tecum has since been resolved. The
 Appellant file a Right to Know request with the Department to provide said information
 to it prior to hearing. The Department denied the request. That decision went through
 the appeal process to the Pennsylvania Supreme Court, and the denial from the
 Department was upheld. Therefore, any requests for documents that were denied
 through the RTKL request were properly denied by the undersigned.

         The undersigned did not sign the subpoenas regarding the multiple licensing
 inspectors because the outcomes of said inspections were not in question. The
 Department agreed that from 2001 through 2015, inspections of the BCRC found no
 violations as to result in any type of licensing sanction. Additionally, the Department
 agreed that the proposed revocation at issue on appeal had nothing to do with violations
 found during any current inspections. (Exhibit ALJ-1) As such, having those prior
 inspectors testify to that information would be both repetitive and irrelevant.

         The undersigned did not sign the subpoenas for Theodore Dallas and Matthew
 Jones due to their title and status within the Commonwealth. Mr. Dallas is the Secretary
 of DHS. Mr. Jones was the Director of BHSL at the time of the appeal. It is typical to
 refuse such subpoenas to protect such high-ranking officials from the intrusion of
 testifying in cases like these, especially if such testimony can be elicited from lower
 ranking officials than these.3 KC Equities v. Department of Public Welfare, 95 A.3d 918
 (Pa. Cmwlth. 2014)

        Second, as stated previously, an amicus brief was filed jointly by counsel from
 Villanova University and Temple University Schools of Law. An amicus curaie is not a
 party and cannot raise issues that have not been preserved by the parties. If the amici’s
 arguments rely on facts and raised issues that were not part of the record or set forth by
 the parties, the Court cannot consider them. Commonwealth v Cotto, 753 A.2d 217 (Pa
 2000) See also Temple University Hospital Inc. v. Healthcare Mgmt Alternatives Inc.,
 832 A.2d 501 (Pa Super 2003)

        The amicus brief raises numerous issues and arguments that were not raised by
 the Department during the course of this license revocation litigation and rely on facts
 and issues not part of the record. More specifically, attached to the brief are 50 pages
 of proposed exhibits which have never been introduced into the hearing record. As

 3
   The undersigned notes that the Appellant filed an addendum to its exhibit list four business days prior to
 hearing, adding approximately 10-12 exhibits which make up the last of the listed exhibits on record.
 These exhibits demonstrate the integral part both Secretary Dallas and former Director Jones played in
 trying to get BCRC shut down. However, these exhibits were provided to the undersigned well after the
 decision not to sign the subpoenas for said high-ranking officials. Prior to receiving those exhibits, the
 only involvement of Mr. Dallas and Mr. Jones demonstrated by the Appellant was signatory authority. If
 those exhibits had been provided earlier than four days before the hearing, my decision may have been
 different.


                                                      9
                                                                                  Exhibit BBB - Page 572
Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 20 of 73 Page ID
                                 #:4294


 such, our Supreme Court has stated that the undersigned cannot consider said issues
 in making this determination.4

         As stated previously, the issue on appeal is whether the Department correctly
 refused to renew and revoked the Appellant’s certificate of compliance (license) on
 January 27, 2016. BCRC is a non-profit residential facility operated by the County of
 Berks through its Commissioners. More specifically, BCRC, through a contractual
 relationship with the federal government, houses undocumented immigrant families,
 placed there by ICE, until a decision is rendered on asylum or other ICE-enforced
 immigration laws. At some point in 2001, the Department mandated that BCRC be
 licensed by the Commonwealth to operate under the guidelines of 55 Pa. Code §3800.
 From 2001 through 2015, the Department completed at least yearly inspections of
 BCRC, and renewed its license each and every year. BCRC has housed family units
 from the initial day it was licensed until the date of revocation, and up to the date of
 hearing. At no point was the Department unaware that BCRC operated as a family
 immigration program facility. When BCRC applied for its 2016-2017 certificate of
 compliance, the Department granted it and then revoked it a week later. The
 Department then notified BCRC that BCRC’s license was not being renewed and was
 being revoked.

        The facts involved in this appeal are not at issue. As such, we will analyze the
 parties’ arguments.

        BCRC first argues that the Department did not demonstrate that its action was
 supported by substantial evidence. Pursuant to both 62 P.S. § 1026(b) and 55 Pa.
 Code § 20.71, the Department may revoke a certificate of compliance for many different
 reasons. Here, BCRC’s 2016-2017 license was issued by the Department on
 November 9, 2015. The Director of Licensing Administration testified that BCRC’s
 license was granted based on the “license issued based on renewal application”
 (LIBRA) system. Pursuant to LIBRA, facilities in good standing which apply for renewal
 are automatically given their new certificate of compliance. The Department will then
 inspect the facility, and if any violations are found, has the option of issuing a provisional
 license or revoking the certificate of compliance. (N.T. 34-35)

       With regard to BCRC, the 2016-2017 certificate of compliance was granted by
 the Department. No inspection was completed of BCRC after the 2016-2017 license
 was granted. No regulatory violations were found or reported at BCRC following the
 issuance of this certificate of compliance. Despite this, the Department revoked
 BCRC’s 2016-2017 certificate of compliance. The Department failed to follow its own
 LIBRA mandates. As such, the Department revoked BCRC’s certificate of compliance

 4
   The undersigned notes that the amici’s argument in the brief is one of unlawful confinement of the
 individuals within the facility. As stated previously, these individuals are placed at BCRC by ICE pursuant
 to an inter-governmental contract. The federal government, in enforcement of federal immigration law
 and regulations, is required to detain aliens subject to removal proceedings. This Court clearly lacks
 jurisdiction to review ICE’s discretionary determinations regarding such detainees.


                                                     10
                                                                                 Exhibit BBB - Page 573
Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 21 of 73 Page ID
                                 #:4295


 without any basis to do so under 62 P.S. § 1026(b) and 55 Pa. Code § 20.71. The
 Department failed to demonstrate substantial (or any) evidence that the decision to
 revoke BCRC’s license was correct.

          BCRC also argues that the Department is estopped from revoking its certificate
 of compliance. The notice of decision states that BCRC’s license was revoked because
 “it is no longer operating as the type of facility for which it was originally licensed and
 continues to be licensed.” (Exhibit A-38) Equitable estoppel is a doctrine which
 prevents a party from gaining advantage over a second party when the second party
 has relied upon misleading information supplied by the first party to the injury or
 detriment of the second party. Misleading information may be supplied intentionally,
 negligently, or by remaining silent. In Foster v. Westmoreland Casualty Co.,
 Commonwealth Court held that the doctrine of equitable estoppel may be asserted
 against a Commonwealth or government agency. Citing the Pennsylvania Supreme
 Court in Chester Extended Care Center v. Com., Dept of Public Welfare, the Court
 identified the elements for establishing equitable estoppel against a Commonwealth
 agency as (1) misleading words, conduct, or silence by the party against whom the
 estoppel is asserted, (2) unambiguous proof of reasonable reliance upon the
 misrepresentation by the party asserting the estoppel, and (3) the lack of a duty to
 inquire on the party asserting the estoppel. Commonwealth Court restated the
 elements for applying estoppel in Strunk v. Zoning Hearing Board of Upper Milford
 Township, as (1) intentional or negligent misrepresentation of some material fact, (2)
 which was made with knowledge or reason to know that the other party would rely upon
 it, and (3) inducement of the other party to act to his or her detriment because of
 justifiable reliance upon the misrepresentation.

         There is no dispute that the Department was completely aware that BCRC was
 operating as a family immigration program facility during the entire existence of its
 operation. Additionally, BCRC housed family units from the initial day it was licensed
 until the date of revocation, and up to the date of hearing. Department employees
 routinely communicated with BCRC regarding the operation of the facility, and never
 previously advised BCRC that the facility was not operating within the regulations for
 which it was licensed. In fact, Department officials notified the BCRC that the facility
 was operating in compliance with regulations. (N.T. 104)

         BCRC also communicated directly with the Department about the request for
 expansion. At no time was BCRC notified that it was operating outside of compliance.
 In fact, Department employees delineated specifically to BCRC the process it must
 follow in order to increase capacity. The Department advised BCRC that the fourth floor
 would have to be “move-in ready” before the Department would approve the expansion
 and capacity increase. (Exhibits A-27, A-32, and A-33, N.T. 140-142, 167, 182) Based
 on the Department’s affirmative statements, and the fact that BCRC had been granted
 licensure for the past (at the time) 14 years, BCRC detrimentally relied on the actions of
 the Department to renovate the facility to allow for expansion. Over a million dollars
 were spent, and 17 additional employees hired by Berks County, which never would
 have been authorized if the Department would have questioned BCRC’s ability to


                                             11
                                                                     Exhibit BBB - Page 574
Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 22 of 73 Page ID
                                 #:4296


 operate the facility as it had for the past several years. (N.T. 145-151)
        BCRC did not have a duty to inquire as to whether the facility comported with the
 mandates within the 3800 regulations. The Department mandated that BCRC be
 licensed by the Commonwealth to operate under the guidelines of 55 Pa. Code §3800.
 From 2001 through 2015, the Department completed at least yearly inspections of
 BCRC, and renewed its license each and every year. It was reasonable for BCRC to
 rely on 15 years of licensure renewals to conclude that it was operating pursuant to the
 regulations. As such, the Appellant has demonstrated all three elements to establish
 equitable estoppel against a Commonwealth agency cited in either Chester or Strunk.
 The Department is estopped from revoking BCRC’s certificate of compliance.

        BCRC next argues that the actions of the Department were arbitrary and
 capricious. A governmental agency action, finding, or conclusion cannot be arbitrary,
 capricious, abuse discretion, or otherwise fail to comply with law. 5 U.S.C. §706(2)(A).
 Commonwealth Court has delineated that precedent states as a rule that administrative
 action is “arbitrary and capricious where it is unsupportable on any rational basis
 because there is no evidence upon which the action may be logically based.” Lynch v.
 Urban Redevelopment Authority of Pittsburgh. Here, the only basis offered by the
 Department for the revocation, as stated previously, is that BCRC “is no longer
 operating as the type of facility for which it was originally licensed and continues to be
 licensed.” (Exhibit A-38) This rationale is completely untrue. Again, these two facts
 cannot be stressed enough: 1) There is no dispute that the Department was completely
 aware that BCRC was operating as a family immigration program facility during the
 entire existence of its operation, and 2) BCRC housed family units from the initial day it
 was licensed until the date of revocation, and up to the date of hearing. The
 Department’s notice is unsupportable on any rational basis. As such, the Department’s
 actions in revocation of BCRC’s license were arbitrary and capricious.

         BCRC next argues that the Department violated its due process rights through
 lack of specificity of notice. While the reasoning behind the revocation of BCRC’s
 certificate of compliance may not be sound, as was analyzed previously, it cannot be
 argued that the Department failed to provide a reason for said revocation. The January
 27, 2016 notice states that BCRC’s license was being revoked because “it is no longer
 operating as the type of facility for which it was originally licensed and continues to be
 licensed.” (Exhibit A-38) That was the rationale for the Department’s decision.
 Additionally, BCRC was granted a forum to be heard in front of a neutral fact finder in a
 court of proper jurisdiction. Taken as a whole, the mandates of procedural due process
 have been met. The Department did not violate the due process rights of BCRC.

        Finally, BCRC argues that the Department’s decision was based on outside
 pressures on the Department, and not any statutory violations on the part of BCRC.
 Beginning in 2015, the Governor’s Office and DHS began receiving significant
 correspondence and requests to close down BCRC. (Exhibits A-47, A-49, and A-50)
 Secretary Dallas even contacted Homeland Security looking for help to “find a way to
 resolve this situation.” (Exhibit A-51) DHS was notified that advocates and attorneys of
 residents of BCRC were requesting an investigation by the Pennsylvania Office of


                                             12
                                                                     Exhibit BBB - Page 575
Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 23 of 73 Page ID
                                 #:4297


 Attorney General with the goal of closing BCRC. (Exhibit A-47) Secretary Dallas even
 stated, on May 26, 2015, that the Department had no basis under State law to revoke
 the BCRC’s certificate of compliance. (Exhibit A-51) Yet Secretary Dallas mandated
 that the expansion application not be acted upon, despite his knowledge that there was
 no basis for either refusing to issue a certificate of compliance or for not approving the
 expansion. (Exhibits A-34 and A-53)

        The Department’s argument has changed throughout this process. Originally,
 the Department argued that BCRC’s license should be revoked because it was no
 longer operating as it had originally been licensed. Clearly that was not the case. So
 the Department then argued that BCRC was housing adults with children in violation of
 the 3800 regulations. However, there is no regulatory prohibition, including 55 Pa.
 Code §3800, against adults living in licensed child residential facilities. (Exhibit A-26,
 N.T. 40, 104, 138, 164-165) With this admission, the Department’s argument changed
 again. The Department now argues that BCRC is not a child residential facility, and
 therefore not eligible for a certificate of compliance. This is a circular argument. If
 BCRC is not a child residential facility (as it states on its certificates of compliance), the
 Department was incorrect to mandate licensure as such for the past 15 years. And if
 BCRC is not in need of a license, the Department cannot revoke something which it has
 no authority to grant in the first place.

        The last sentence is a good segue into discussion about remedy. It is unclear in
 the hearing record, and muddied even more by the changing arguments of the
 Department, whether BCRC is a facility for which licensure is required. BCRC is
 operated through an inter-governmental contract between the federal government and
 Berks County. The Commonwealth of Pennsylvania is not a party to the agreement.
 Supremacy clause issues aside, BCRC operates under the mandates of its contract
 with ICE and pursuant to federal immigration laws and regulations. The hearing record
 demonstrates that the contract with ICE requires some type of Commonwealth licensure
 for BCRC to operate. But the record is not clear on how the facility is to be licensed.

 Conclusion

        The Department did not provide substantial evidence that the decision to revoke
 and non-renew BCRC’s license was correct. The Department is estopped from
 revoking BCRC’s license, and the Department acted arbitrarily and capriciously,
 responding to outside pressures in making this decision instead of regulatory violations.
 Therefore, the notice of decision dated January 27, 2016 was not correct, and the
 Department must rescind the action. However, as the hearing record is unclear whether
 BCRC is a type of facility that is required to be licensed by the Commonwealth of
 Pennsylvania, this Order will be limited to rescinding the action. For all of the foregoing
 reasons, I recommend that the appeal of the Appellant be sustained.




                                              13
                                                                       Exhibit BBB - Page 576
Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 24 of 73 Page ID
                                 #:4298




                                     14
                                                         Exhibit BBB - Page 577
Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 25 of 73 Page ID
                                 #:4299


                      COMMONWEALTH OF PENNSYLVANIA
                       DEPARTMENT OF HUMAN SERVICES
                      BUREAU OF HEARINGS AND APPEALS

 APPEAL OF:            Berks County Residential Center
                       BHA ID No.: 9999
                       BHA Docket No.: XXX-XX-XXXX

                                             ORDER

      AND NOW, this 20th day of April, 2017, after careful review and consideration of the
 Recommendation of the Administrative Law Judge, it is hereby ORDERED that the
 Recommendation be adopted in its entirety.

         Either party to this proceeding has fifteen (15) calendar days from the date of this
 decision to request reconsideration by the Secretary of the Department. (In food stamp cases,
 only the appellant may seek reconsideration.) To seek reconsideration, you must fully complete
 the enclosed application/petition for reconsideration. The application/petition shall be
 addressed to the Secretary, but delivered to the Director, Bureau of Hearings and Appeals, P.O.
 Box 2675, Harrisburg, Pennsylvania, 17105-2675, and must be postmarked within fifteen (15)
 calendar days from the date of this Order. This action does not stop the time within which an
 appeal must be filed to Commonwealth Court.

         The appropriate party(ies), where permitted, may take issue with this Adjudication, and
 Order, and may appeal to the Commonwealth Court of Pennsylvania, within thirty (30) days from
 the date of this order. This appeal must be filed with the Clerk of Commonwealth Court of
 Pennsylvania, 601 Commonwealth Avenue, Suite 2100, P. O. Box 69185, Harrisburg, PA 17106-
 9185.

        If you file an appeal with the Commonwealth Court, a copy of the appeal must be served on
 the government unit which made the determination in accordance with Pa. R.A.P. 1514. In this
 case, service must be made to: Department of Human Services, Bureau of Hearings and
 Appeals, 2330 Vartan Way, 2nd Floor, Harrisburg, Pennsylvania 17110-9721, AND Department
 of Human Services, Office of General Counsel, 3rd Floor West, Health and Welfare Building,
 Harrisburg, PA 17120.

 Bureau of Hearings and Appeals

 April 20, 2017                                     _____________________________
 Final Order and Mailing Date                 Matthew J. McFadden
                                                    Regional Manager
                                                    Bureau of Hearings and Appeals

 cc:    Berks County Residential Center, Appellant
        Matthew J. Connell, Esq., for Appellant
        Daniel Fellin, Esq., DHS – OGC
        Jacqueline Rowe, Director, Bureau of Human Services Licensing
        File




                                                                          Exhibit BBB - Page 578
Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 26 of 73 Page ID
                                 #:4300



                    COMMONWEALTH OF PENNSYLVANIA
                     DEPARTMENT OF HUMAN SERVICES
                    BUREAU OF HEARINGS AND APPEALS

 APPEAL OF:          Berks County Residential Center
                     BHA ID No.: 9999
                     BHA Docket No.: XXX-XX-XXXX



                                  RECOMMENDATION


        It is hereby Recommended that the appeal of Appellant be SUSTAINED. Within
 ten (10) days of the date of this Order, the Department is Ordered to rescind the action
 taken on January 27, 2016.




 April 20, 2017                                  _____________________
 Date                                            David Dudley, Esquire
                                                 Administrative Law Judge




                                                                   Exhibit BBB - Page 579
Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 27 of 73 Page ID
                                 #:4301




                   EXHIBIT D




                                                         Exhibit BBB - Page 580
Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 28 of 73 Page ID
                                 #:4302




                                                         Exhibit BBB - Page 581
Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 29 of 73 Page ID
                                 #:4303




                                                         Exhibit BBB - Page 582
Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 30 of 73 Page ID
                                 #:4304




                                                         Exhibit BBB - Page 583
Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 31 of 73 Page ID
                                 #:4305




                                                         Exhibit BBB - Page 584
Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 32 of 73 Page ID
                                 #:4306




                                                         Exhibit BBB - Page 585
Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 33 of 73 Page ID
                                 #:4307




                                                         Exhibit BBB - Page 586
Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 34 of 73 Page ID
                                 #:4308




                                                         Exhibit BBB - Page 587
Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 35 of 73 Page ID
                                 #:4309




                                                         Exhibit BBB - Page 588
Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 36 of 73 Page ID
                                 #:4310




                                                         Exhibit BBB - Page 589
Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 37 of 73 Page ID
                                 #:4311




                                                         Exhibit BBB - Page 590
Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 38 of 73 Page ID
                                 #:4312




                                                         Exhibit BBB - Page 591
Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 39 of 73 Page ID
                                 #:4313




                                                         Exhibit BBB - Page 592
Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 40 of 73 Page ID
                                 #:4314




                                                         Exhibit BBB - Page 593
Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 41 of 73 Page ID
                                 #:4315




                    EXHIBIT E




                                                         Exhibit BBB - Page 594
Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 42 of 73 Page ID
                                 #:4316




                                                         Exhibit BBB - Page 595
Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 43 of 73 Page ID
                                 #:4317




                                                         Exhibit BBB - Page 596
Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 44 of 73 Page ID
                                 #:4318




                    EXHIBIT F




                                                         Exhibit BBB - Page 597
       Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 45 of 73 Page ID
11:16 A.M.
                                        #:4319
Miscellaneous Docket Sheet                                                                                    Commonwealth Court of Pennsylvania
Docket Number: 8 MD 2017
Page 1 of 8
September 25, 2019
                                                                            CAPTION

The County of Berks,
Petitioner
v.
Ted Dallas, Secretary of
The Commonwealth of
Pennsylvania, The Department
of Human Services, in his Official
Capacity, The Commonwealth of
Pennsylvania, Department of Human
Services,
Respondents
                                                                    CASE INFORMATION
Initiating Document:             Complaint

Case Status:                     Active
Case Processing Status:          February 3, 2017                        Active Stay

Journal Number:

Case Category:                   Miscellaneous                                    Case Type(s):                      Mandamus, Writ of


                         CONSOLIDATED CASES                                                                        RELATED CASES

                                                                                  Docket No / Reason               Type
                                                                                  465 CD 2018                      Related
                                                                                   Similar Issue(s)
                                                                                  1059 CD 2018                     Related
                                                                                   Similar Issue(s)
                                                                                  13 MD 2018                       Related
                                                                                   Similar Issue(s)
                                                                                  100 MD 2018                      Related
                                                                                   Similar Issue(s)

                                                                 COUNSEL INFORMATION

Petitioner          The County of Berks
Pro Se:                   No
IFP Status:
         Attorney:                 Connell, Matthew John
         Law Firm:                 The MacMain Law Group, LLC
         Address:                  Macmain Law Group LLC
                                   433 W Market St Ste 200
                                   West Chester, PA 19382
             Phone No:             (484) 318-7803                             Fax No:




                                                                                                                     Exhibit BBB - Page 598
                               Neither the Appellate Courts nor the Administrative Office of Pennsylvania Courts assumes any liability
                                              for inaccurate or delayed data, errors or omissions on the docket sheets.
       Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 46 of 73 Page ID
11:16 A.M.
                                        #:4320
Miscellaneous Docket Sheet                                                                                     Commonwealth Court of Pennsylvania
Docket Number: 8 MD 2017
Page 2 of 8
September 25, 2019
                                                                  COUNSEL INFORMATION

Petitioner           The County of Berks
Pro Se:                    No
IFP Status:
         Attorney:                  Ambrose, Tricia Marie
         Law Firm:                  MacMain Law Group, LLC
         Address:                   The Macmain Law Group LLC
                                    433 W Market St Ste 200
                                    West Chester, PA 19382
             Phone No:              (484) 328-3997                             Fax No:

Respondent               Department of Human Services
Pro Se:                    No
IFP Status:
         Attorney:                  Fellin, Daniel M.
         Law Firm:                  Pennsylvania Department of Human Services
         Address:                   PA Dept of Human Services
                                    7TH & Forster Sts 3rd Fl W
                                    Harrisburg, PA 17120-0001
             Phone No:              (717) 705-0614                Fax No:

             Attorney:              Rubenstein, Megan Ann
             Law Firm:              Pennsylvania Department of Human Services
             Address:               Pa Dept Of Human Services
                                    205 S Washington St
                                    Wilkes-Barre, PA 18711
             Phone No:              (570) 820-4851                Fax No:

Respondent               Dallas, Ted
Pro Se:                    No
IFP Status:
         Attorney:                  Fellin, Daniel M.
         Law Firm:                  Pennsylvania Department of Human Services
         Address:                   PA Dept of Human Services
                                    7TH & Forster Sts 3rd Fl W
                                    Harrisburg, PA 17120-0001
             Phone No:              (717) 705-0614                Fax No:

                                                                       FEE INFORMATION

Fee Dt            Fee Name                                                                    Fee Amt Receipt Dt            Receipt No          Receipt Amt
01/06/2017        Miscellaneous Docket Filing Fee                                                65.50 01/06/2017           2017-CMW-H-000037        65.50

                                                         AGENCY/TRIAL COURT INFORMATION

Order Appealed From:                                                           Notice of Appeal Filed:
Order Type:
Documents Received:          January 6, 2017

Court Below:
County:                                                                        Division:
Judge:                                                                         OTN:
Docket Number:                                                                 Judicial District:


                                                                                                                      Exhibit BBB - Page 599
                                Neither the Appellate Courts nor the Administrative Office of Pennsylvania Courts assumes any liability
                                               for inaccurate or delayed data, errors or omissions on the docket sheets.
Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 47 of 73 Page ID
                                 #:4321




                                                         Exhibit BBB - Page 600
       Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 48 of 73 Page ID
11:16 A.M.
                                        #:4322
Miscellaneous Docket Sheet                                                                                 Commonwealth Court of Pennsylvania
Docket Number: 8 MD 2017
Page 4 of 8
September 25, 2019
                                                                    DOCKET ENTRY

Filed Date              Docket Entry / Filer                         Representing                                   Participant Type   Exit Date
February 3, 2017      Order Filed                                                                                        02/03/2017
                      Leadbetter, Bonnie Brigance
       Document Name: Stipulation and Order : On January 6, 2017, the County of Berks ("County"), filed a Complaint in
            Comment: Mandamus seeking a Judgment directing that the Department of Human Services ("DHS") act on the
                      County's application for a Certificate of Compliance, pursuant to 55 Pa. Code 3800, for 2017-2018 to
                      operate the Berks County Residential Center ("BCRC"). Also on January 6, 2017, the County filed an
                      Application for Relief Seeking a Preliminary Injunction requesting an Order from this Court that
                      would prevent any action from DRS that would impact the current (2016-2017) Certificate of Compliance
                      under which the BCRC currently operates and which is set to expire as of February 21, 2017. The request
                      for an injunction sought an Order that would maintain the status quo of the Certificate of Compliance and
                      operation of the BCRC pending the outcome of this Mandamus action and appeal pending before the
                      Bureau of Hearings and Appeals. An appeal is currently pending before the Bureau of Hearings and
                      Appeals
                      (case no. XXX-XX-XXXX; "BHA Appeal") concerning the 2016-2017 Certificate of Compliance. The purpose
                      of this Stipulation and Order is to maintain the status quo of the Certificate of Compliance during the
                      pendency of that appeal before the BHA and this Mandamus action. Therefore, the parties, The County of
                      Berks, Ted Dallas and the Commonwealth of Pennsylvania, Department of Human Services,
                      by and through their undersigned counsel, HEREBY STIPULATE AND AGREE, and it is ORDERED by
                      the Court, that this Mandamus action and the decision on the Plaintiff /Petitioner's Application for Relief
                      Seeking a Preliminary Injunction are stayed. It is further ORDERED that during the pendency of this
                      action and the BHA appeal:
                      1. The BCRC shall be permitted to continue to provide a residential family program to undocumented
                      immigrant families seeking asylum with the Department of Homeland Security, Immigration Customs
                      Enforcement;
                      2. The BCRC shall be permitted to continue to operate pursuant to the regulations of 55 Pa. Code§ 3800
                      et. seq;
                      3. This Stipulation is intended to maintain the status quo and permit the BCRC to continue to operate
                      pursuant to the 2016-2017 Certificate of Compliance despite the expiration of the Certificate of Compliance
                      on February 21, 2017.
                      4. This Stipulation is in no way intended to limit or inhibit DHS' rights to take action on the Certificate of
                      Compliance of the BCRC pursuant to 55 Pa. Code§ 20.37, which reads in pertinent part that, if the
                      Department finds evidence of gross incompetence, negligence, misconduct in operating the facility or
                      agency, or mistreatment or abuse of clients, likely to constitute an immediate and serious danger to the
                      life or health of the clients, the Department will take immediate action to remove the clients from the
                      facility or agency. It is further acknowledged by the parties that the County retains all applicable appeal
                      rights related to such action.
                      5. This Stipulation is no way intended to limit or inhibit the BCRC 's rights to appeal any adverse decision
                      of the BHA and/or seek a stay and/or supersedeas of any adverse order of the BHA with regard to the
                      operation of the BCRC.
February 6, 2017      Order Directing Status Report                                                                        02/07/2017
                      Per Curiam
       Document Name: In light of the stipulation and order filed 2-3-17, the parties are directed to file a status report
            Comment: within 10 days of the Bureau of Hearings and Appeal's disposition of the pending appeal or by 5-8-17,
                      whichever is earlier.




                                                                                                                  Exhibit BBB - Page 601
                            Neither the Appellate Courts nor the Administrative Office of Pennsylvania Courts assumes any liability
                                           for inaccurate or delayed data, errors or omissions on the docket sheets.
       Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 49 of 73 Page ID
11:16 A.M.
                                        #:4323
Miscellaneous Docket Sheet                                                                                   Commonwealth Court of Pennsylvania
Docket Number: 8 MD 2017
Page 5 of 8
September 25, 2019
                                                                      DOCKET ENTRY

Filed Date                Docket Entry / Filer                         Representing                                   Participant Type   Exit Date
May 2, 2017           Status Report Filed
                      Ambrose, Tricia Marie                            The County of Berks                            Petitioner
                      Connell, Matthew John                            The County of Berks                            Petitioner
                      Fellin, Daniel M.                                Dallas, Ted                                    Respondent
                      Fellin, Daniel M.                                Department of Human Services                   Respondent
       Document Name: Joint

May 3, 2017           Order Directing Status Report                                                                                      05/04/2017
                      Per Curiam
       Document Name: The parties shall file a joint status report within 10 days of disposition of DHS' request for
            Comment: reconsideration, or by 8-3-17, whichever comes first.
June 2, 2017          Status Report Filed
                      Fellin, Daniel M.                                Department of Human Services                   Respondent
                      Fellin, Daniel M.                                Dallas, Ted                                    Respondent
                      Ambrose, Tricia Marie                            The County of Berks                            Petitioner
                      Connell, Matthew John                            The County of Berks                            Petitioner
       Document Name: Joint

June 6, 2017          Order Directing Further Status Report                                                                              06/07/2017
                      Per Curiam
       Document Name: The parties shall file a joint status report within 10 days of disposition of the issuance of a
            Comment: final order following reconsideration, or by 9-5-17, whichever comes first.
August 31, 2017       Status Report Filed
                      Ambrose, Tricia Marie                            The County of Berks                            Petitioner
                      Connell, Matthew John                            The County of Berks                            Petitioner
                      Fellin, Daniel M.                                Dallas, Ted                                    Respondent
                      Fellin, Daniel M.                                Department of Human Services                   Respondent
       Document Name: Joint

September 12, 2017    Order Directing Further Status Report                                                                              09/13/2017
                      Per Curiam
       Document Name: The parties shall file a joint status report within 10 days of the issuance of a final order
            Comment: following reconsideration or by 12-12-17, whichever comes first.
December 11, 2017     Status Report Filed
                      Connell, Matthew John                            The County of Berks                            Petitioner
                      Fellin, Daniel M.                                Dallas, Ted                                    Respondent
                      Fellin, Daniel M.                                Department of Human Services                   Respondent
       Document Name: Joint

December 13, 2017     Order Directing Further Status Report                                                              12/14/2017
                      Per Curiam
       Document Name: The 2-3-17 stipulation and order shall remain in effect. Parties shall file a status report within
            Comment: 10 days of the issuance of a final order following reconsideration, or by 3-12-18, whichever comes first.




                                                                                                                    Exhibit BBB - Page 602
                              Neither the Appellate Courts nor the Administrative Office of Pennsylvania Courts assumes any liability
                                             for inaccurate or delayed data, errors or omissions on the docket sheets.
       Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 50 of 73 Page ID
11:16 A.M.
                                        #:4324
Miscellaneous Docket Sheet                                                                                  Commonwealth Court of Pennsylvania
Docket Number: 8 MD 2017
Page 6 of 8
September 25, 2019
                                                                     DOCKET ENTRY

Filed Date               Docket Entry / Filer                         Representing                                   Participant Type   Exit Date
February 9, 2018      Status Report Filed
                      Connell, Matthew John                           The County of Berks                            Petitioner
                      Fellin, Daniel M.                               Dallas, Ted                                    Respondent
                      Fellin, Daniel M.                               Department of Human Services                   Respondent
       Document Name: Joint

February 14, 2018     Order Directing Further Status Report                                                              02/15/2018
                      Per Curiam
       Document Name: The 2-3-17 stipulation and order shall remain in effect. Parties shall file a status report within
            Comment: 10 days of disposition of the pending request for reconsideration or by 4-16-18, whichever is earlier.
April 16, 2018        Status Report Filed
                      Connell, Matthew John                           The County of Berks                            Petitioner
                      Ambrose, Tricia Marie                           The County of Berks                            Petitioner
                      Fellin, Daniel M.                               Dallas, Ted                                    Respondent
       Document Name: Joint Statu Report

April 26, 2018        Order Directing Further Statu Report                                                            04/27/2018
                      Brob on, P Kevin
       Document Name: The 2-3-17 stipulation and order shall remain in effect. The parties shall file a status report
            Comment: within 10 days of the BHA's adjudication related to Residential Center's 2016-2017 license, or by 6-26-18,
                      whichever is earlier.
July 2, 2018          Order Directing Status Report                                                                                     07/02/2018
                      Per Curiam
       Document Name: The parties shall file a status report by 7-12-18 or the matter will be dismissed.

July 2, 2018          Status Report Filed
                      Connell, Matthew John                           The County of Berks                            Petitioner
                      Ambrose, Tricia Marie                           The County of Berks                            Petitioner
                      Fellin, Daniel M.                               Dallas, Ted                                    Respondent
                      Fellin, Daniel M.                               Department of Human Services                   Respondent
       Document Name: Joint

July 10, 2018         Order Directing Status Report                                                                   07/11/2018
                      Ceisler, Ellen
       Document Name: The 2-3-17 stipulation and order shall remain in effect. The parties shall fiel a status report
            Comment: within 10 days of the BHA's adjudication related to Berks County Residential Center 's 2016-2017 license,
                      or by 9-10-18 whichever is earlier.
September 10, 2018    Status Report Filed
                      Connell, Matthew John                           The County of Berks                            Petitioner
                      Ambrose, Tricia Marie                           The County of Berks                            Petitioner
                      Fellin, Daniel M.                               Dallas, Ted                                    Respondent
                      Fellin, Daniel M.                               Department of Human Services                   Respondent
       Document Name: Joint




                                                                                                                   Exhibit BBB - Page 603
                             Neither the Appellate Courts nor the Administrative Office of Pennsylvania Courts assumes any liability
                                            for inaccurate or delayed data, errors or omissions on the docket sheets.
       Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 51 of 73 Page ID
11:16 A.M.
                                        #:4325
Miscellaneous Docket Sheet                                                                                   Commonwealth Court of Pennsylvania
Docket Number: 8 MD 2017
Page 7 of 8
September 25, 2019
                                                                      DOCKET ENTRY

Filed Date               Docket Entry / Filer                          Representing                                   Participant Type   Exit Date
September 11, 2018    Order Directing Status Report                                                                   09/12/2018
                      Ceisler, Ellen
       Document Name: The 2-3-17 stipulation and order shall remain in effect. The parties shall file a status report
            Comment: within 10 days of the BHA's adjudication related to Berks County Residential Center 's 2016-2017 license,
                      or by 11-13-18, whichever occurs earlier.
November 13, 2018     Joint Status Report
                      Connell, Matthew John                  The County of Berks                                      Petitioner
                      Ambrose, Tricia Marie                  The County of Berks                                      Petitioner
                      Fellin, Daniel M.                      Dallas, Ted                                              Respondent
                      Fellin, Daniel M.                      Department of Human Services                             Respondent
       Document Name: filed pursuant to this Court's Order of September 11, 2018

November 16, 2018     Order Directing Further Status Report                                                                              11/19/2018
                      Colins, James G.
       Document Name: The 2-3-17 stipulation and order shall remain in effect. The parties shall file a further status
            Comment: report within 10 days of the BHA's adjudiction, or by 1-15-19, whichever is earlier.
January 25, 2019      Order Directing Status Report                                                                        01/28/2019
                      Simpson, Robert E.
       Document Name: The parties failed to file a status report as directed by the court's order of 11-16-18, the parties
            Comment: shall file a status report by 2-5-19 or the court will convene a status conference.
January 29, 2019      Joint Status Report
                      Connell, Matthew John                 The County of Berks                Petitioner
                      Ambrose, Tricia Marie                 The County of Berks                Petitioner
                      Fellin, Daniel M.                     Dallas, Ted                        Respondent
                      Fellin, Daniel M.                     Department of Human Services       Respondent
       Document Name: Joint Status Report filed in compliance with Court Orders of November 16th and January 25th

January 31, 2019      Order Directing Further Status Report                                                                              02/01/2019
                      Simpson, Robert E.
       Document Name: The 2-3-17 stipulation and order shall remain in effect. The parties shall file a further status
            Comment: report within 10 days of the BHA's adjudication, or by 4-1-19, whichever occurs earlier.
March 19, 2019           Entry of Appearance
                         Rubenstein, Megan Ann                         Department of Human Services                   Respondent

April 1, 2019         Joint Status Report
                      Connell, Matthew John                            The County of Berks                            Petitioner
                      Ambrose, Tricia Marie                            The County of Berks                            Petitioner
                      Rubenstein, Megan Ann                            Department of Human Services                   Respondent
       Document Name: Joint S.R.




                                                                                                                    Exhibit BBB - Page 604
                              Neither the Appellate Courts nor the Administrative Office of Pennsylvania Courts assumes any liability
                                             for inaccurate or delayed data, errors or omissions on the docket sheets.
       Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 52 of 73 Page ID
11:16 A.M.
                                        #:4326
Miscellaneous Docket Sheet                                                                                   Commonwealth Court of Pennsylvania
Docket Number: 8 MD 2017
Page 8 of 8
September 25, 2019
                                                                      DOCKET ENTRY

Filed Date               Docket Entry / Filer                          Representing                                   Participant Type   Exit Date
April 2, 2019         Order Filed                                                                                                        04/03/2019
                      Leavitt, Mary Hannah
       Document Name: upon consideration of the parties' April 1, 2019 joint status report, it
            Comment: appears that the parties still await a decision from the Bureau
                      of Hearings and Appeals (BHA) addressing the January 30, 2018 order of the
                      Department of Human Services, which set aside the Administrative Law Judge's
                      decision and remanded the appeal to BHA to issue a new adjudication .
                      Accordingly, the February 3, 2017 stipulation and order shall remain
                      in effect. The parties shall file a further status report within 10 days of the BHA's
                      adjudication, or by June ,3, 2019, whichever occurs earlier.
June 5, 2019             Joint Status Report
                         Connell, Matthew John                         The County of Berks                            Petitioner
                         Rubenstein, Megan Ann                         Department of Human Services                   Respondent

June 6, 2019          Order Directing Further Status Report                                                                              06/07/2019
                      Fizzano Cannon, Christine
       Document Name: The 2-3-17 stipulation and order shall remain in effect. The parties shall file a further status
            Comment: report within 10 days of the BHA's adjudiction or by 9-9-19, whichever occurs earlier.
September 9, 2019        Joint Status Report
                         Connell, Matthew John                         The County of Berks                            Petitioner
                         Ambrose, Tricia Marie                         The County of Berks                            Petitioner
                         Rubenstein, Megan Ann                         Department of Human Services                   Respondent

September 10, 2019    Order Directing Further Status Report                                                                              09/11/2019
                      Ceisler, Ellen
       Document Name: The 2-3-17 stipulation and order shall remain in effect. The parties shall file a further status
            Comment: report within 10 days of the BHA's adjudication, or by 12-9-19, whichever occurs earlier.




                                                                                                                    Exhibit BBB - Page 605
                              Neither the Appellate Courts nor the Administrative Office of Pennsylvania Courts assumes any liability
                                             for inaccurate or delayed data, errors or omissions on the docket sheets.
Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 53 of 73 Page ID
                                 #:4327




                   EXHIBIT G




                                                         Exhibit BBB - Page 606
Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 54 of 73 Page ID
                                 #:4328




                                                         Exhibit BBB - Page 607
Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 55 of 73 Page ID
                                 #:4329




                                                         Exhibit BBB - Page 608
Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 56 of 73 Page ID
                                 #:4330




                                                         Exhibit BBB - Page 609
Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 57 of 73 Page ID
                                 #:4331




                                                         Exhibit BBB - Page 610
Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 58 of 73 Page ID
                                 #:4332




                   EXHIBIT H




                                                         Exhibit BBB - Page 611
       Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 59 of 73 Page ID
11:19 A.M.
                                        #:4333
Miscellaneous Docket Sheet                                                                                    Commonwealth Court of Pennsylvania
Docket Number: 13 MD 2018
Page 1 of 7
September 25, 2019
                                                                            CAPTION

The County of Berks,
Petitioner
v.
Teresa D. Miller, Acting
Secretary of The Commonwealth
of Pennsylvania, The Department
of Human Services, In Her Official
Capacity, The Commonwealth of
Pennsylvania, Department of
Human Services,
Respondents
                                                                    CASE INFORMATION
Initiating Document:             Petition for Review

Case Status:                     Active
Case Processing Status:          May 15, 2019                       Awaiting Answer

Journal Number:

Case Category:                   Miscellaneous                                    Case Type(s):                      Mandamus, Writ of


                         CONSOLIDATED CASES                                                                        RELATED CASES

                                                                                  Docket No / Reason               Type
                                                                                  8 MD 2017                        Related
                                                                                   Similar Issue(s)
                                                                                  465 CD 2018                      Related
                                                                                   Similar Issue(s)
                                                                                  1059 CD 2018                     Related
                                                                                   Similar Issue(s)
                                                                                  100 MD 2018                      Related
                                                                                   Similar Issue(s)

                                                                 COUNSEL INFORMATION

Petitioner          The County of Berks
Pro Se:                   No
IFP Status:
         Attorney:                 Connell, Matthew John
         Law Firm:                 The MacMain Law Group, LLC
         Address:                  Macmain Law Group LLC
                                   433 W Market St Ste 200
                                   West Chester, PA 19382
             Phone No:             (484) 318-7803                             Fax No:




                                                                                                                     Exhibit BBB - Page 612
                               Neither the Appellate Courts nor the Administrative Office of Pennsylvania Courts assumes any liability
                                              for inaccurate or delayed data, errors or omissions on the docket sheets.
       Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 60 of 73 Page ID
11:19 A.M.
                                        #:4334
Miscellaneous Docket Sheet                                                                                     Commonwealth Court of Pennsylvania
Docket Number: 13 MD 2018
Page 2 of 7
September 25, 2019
                                                                  COUNSEL INFORMATION

Petitioner           The County of Berks
Pro Se:                    No
IFP Status:
         Attorney:                  Ambrose, Tricia Marie
         Law Firm:                  MacMain Law Group, LLC
         Address:                   The Macmain Law Group LLC
                                    433 W Market St Ste 200
                                    West Chester, PA 19382
             Phone No:              (484) 328-3997                             Fax No:

Respondent               Miller, Teresa D.
Pro Se:                    No
IFP Status:
         Attorney:                  Rubenstein, Megan Ann
         Law Firm:                  Pennsylvania Department of Human Services
         Address:                   Pa Dept Of Human Services
                                    205 S Washington St
                                    Wilkes-Barre, PA 18711
             Phone No:              (570) 820-4851                Fax No:

Respondent               Department of Human Services
Pro Se:                    No
IFP Status:
         Attorney:                  Fellin, Daniel M.
         Law Firm:                  Department of Human Services
         Address:                   PA Dept of Human Services
                                    7TH & Forster Sts 3rd Fl W
                                    Harrisburg, PA 17120-0001
             Phone No:              (717) 783-2800                             Fax No:

             Attorney:              Leisch, Doris M.
             Law Firm:              PA Department of Human Services
             Address:               625 Forster Street
                                    Harrisburg, PA 17120
             Phone No:              (717) 783-2800                Fax No:

             Attorney:              Rubenstein, Megan Ann
             Law Firm:              Pennsylvania Department of Human Services
             Address:               Pa Dept Of Human Services
                                    205 S Washington St
                                    Wilkes-Barre, PA 18711
             Phone No:              (570) 820-4851                Fax No:

                                                                       FEE INFORMATION

Fee Dt            Fee Name                                                                    Fee Amt Receipt Dt            Receipt No          Receipt Amt
01/11/2018        Miscellaneous Docket Filing Fee                                                70.25 01/11/2018           2018-CMW-H-000077        70.25




                                                                                                                      Exhibit BBB - Page 613
                                Neither the Appellate Courts nor the Administrative Office of Pennsylvania Courts assumes any liability
                                               for inaccurate or delayed data, errors or omissions on the docket sheets.
Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 61 of 73 Page ID
                                 #:4335




                                                         Exhibit BBB - Page 614
       Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 62 of 73 Page ID
11:19 A.M.
                                        #:4336
Miscellaneous Docket Sheet                                                                                  Commonwealth Court of Pennsylvania
Docket Number: 13 MD 2018
Page 4 of 7
September 25, 2019
                                                                     DOCKET ENTRY

Filed Date               Docket Entry / Filer                         Representing                                   Participant Type   Exit Date
January 19, 2018      Application for Stay
                      Connell, Matthew John                   The County of Berks                    Petitioner
                      Fellin, Daniel M.                       Department of Human Services           Respondent
       Document Name: (Joint) of the Preliminary Injunction of Plaintiff/Petitioner, The County of Berks

January 22, 2018      Order Granting Application for Stay                                                                01/22/2018
                      Brobson, P. Kevin
       Document Name: Upon consideration of the joint application for stay it is hereby Ordered: 1. This matter is stayed
            Comment: pending further Order of this Court. The parties shall file a joint report on the status of this matter on or
                      before April 16, 2018.
                      2. The hearing on petitioner's application for special relief seeking
                      a preliminary injunction set for January 23, 2017 at 11:00 a.m. in Courtroom 3001, Third Floor,
                      Pennsylvania Judicial Center, 601
                      Commonwealth A venue, Harrisburg, Pennsylvania is cancelled. 3. Respondents shall file a response to
                      petitioner's complaint in
                      mandamus and request for special relief within 30 days of an order lifting the stay.
                      4. The Berks County Residential Center (BCRC) shall be permitted to continue to provide a residential
                      family program to
                      undocumented immigrant families seeking asylum with the Department of Homeland Security ,
                      Immigration Customs Enforcement;
                      5. The BCRC shall be permitted to continue to operate pursuant to the regulations of 55 Pa. Code §3800
                      et. seq.;
                      6. The joint stay is intended to maintain the status quo and permit the BCRC to continue to operate
                      pursuant to the 2016-2017
                      Certificate of Compliance despite the expiration of the Certificate of Compliance and Department of Human
                      Services (DHS) failure
                      to act on BCRC application for the 2018-2019 Certification of Compliance;
                      7. This joint stay is in no way intended to limit or inhibit DHS 's rights to take action on the Certificate of
                      Compliance of the
                      BCRC pursuant to 55 Pa. Code §20.37, which reads, in pertinent part that, if DHS finds evidence of gross
                      incompetence,
                      negligence, misconduct in operating the facility or agency, or mistreatment or abuse of clients, likely to
                      constitute an immediate
                      and serious danger to the life or health of the clients, DHS will take immediate action to remove the
                      clients, DHS will take
                      immediate action to remove the clients from the facility or agency. It is further acknowledged by the
                      parties that the County
                      retains all applicable appeal rights related to such action;
                      8. The joint stay is in no way intended to limit or inhibit the BCRC 's rights to appeal any adverse decision
                      of the Bureau of Hearings
                      and Appeals (BHS) and/or seek a stay and/or supersedeas of any adverse order of the BHA with regard to
                      the operation of the
                      BCRC;
                      9. This joint stay is no way intended to limit or inhibit the BCRC 's rights to appeal any adverse decision of
                      DHS with regard to their
                      application for the 2018-2019 Certificate of Compliance.




                                                                                                                   Exhibit BBB - Page 615
                             Neither the Appellate Courts nor the Administrative Office of Pennsylvania Courts assumes any liability
                                            for inaccurate or delayed data, errors or omissions on the docket sheets.
       Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 63 of 73 Page ID
11:19 A.M.
                                        #:4337
Miscellaneous Docket Sheet                                                                                 Commonwealth Court of Pennsylvania
Docket Number: 13 MD 2018
Page 5 of 7
September 25, 2019
                                                                    DOCKET ENTRY

Filed Date              Docket Entry / Filer                         Representing                                   Participant Type   Exit Date
April 16, 2018        Status Report Filed
                      Connell, Matthew John                          The County of Berks                            Petitioner
                      Ambrose, Tricia Marie                          The County of Berks                            Petitioner
                      Fellin, Daniel M.                              Department of Human Services                   Respondent
       Document Name: Joint Status Report

April 26, 2018        Order Directing Status Report                                                                     04/27/2018
                      Brobson, P. Kevin
       Document Name: Upon consideration of the joint status report filed on April 16, 2018, it appears that this Court
            Comment: issued an order on January 22, 2018, granting the parties' joint application to stay these proceedings. It
                      further appears that the resolution of the instant action is contingent on the outcome of the administrative
                      proceeding currently pending before the Bureau of
                      Hearings and Appeals (BHA) related to the revocation of the Berks County Residential Center 's
                      (Residential Center's) 2016-2017 license (2016 license litigation). With regard to the 2016 license
                      litigation, it appears that on January 30, 2018, respondent Department of Human Services (DHS) entered
                      an order setting aside the decision of the BHA and remanding the matter to the BHA to issue a new
                      adjudication relating to Residential Center's 2016-2017 license. It further appears that Residential Center
                      filed a motion for reconsideration of that order, which was denied by order dated March 12, 2018.
                      Residential Center sought to challenge the denial of reconsideration in the case at No. 465 C.D. 2018 by
                      filing a petition for review under the note to Pa. R.A.P. 1311. Residential Center also filed a dual
                      jurisdiction action at No. 100 M.D. 2018, challenging the January 30, 2018 DHS order. By orders dated
                      April 26, 2018, this Court: (1) quashed the case at No. 100 M.D. 2018; and (2) denied the petition for
                      review filed under the note to Pa. R.A.P. 1311 in the case at No. 465 C.D. 2018. Accordingly, the January
                      22, 2018 stay shall remain in effect. The parties shall file a status report within 10 days of the BHA 's
                      adjudication related to Residential Center's 2016 license litigation, or by June 26, 2018, whichever is
                      earlier.
June 26, 2018         Status Report Filed
                      Connell, Matthew John                          The County of Berks                            Petitioner
                      Ambrose, Tricia Marie                          The County of Berks                            Petitioner
                      Fellin, Daniel M.                              Department of Human Services                   Respondent
       Document Name: Joint

June 27, 2018         Order Directing Status Report                                                                   06/28/2018
                      Simpson, Robert E.
       Document Name: Upon consideration of the joint status report filed on June 26, 2018, it appears that on
            Comment: May 1, 2018, the Bureau of Hearings and Appeals (BHA) ordered that the parties file briefs with regard to
                      the Department of Human Services' (DHS) January 30, 2018 remand order on or before July 2, 2018, and
                      any reply briefs on or before July 17, 2018. Accordingly, the January 22, 2018 stay shall remain in effect.
                      The parties shall file a status report within 10 days of the BHA 's adjudication related to Berks County
                      Residential Center's 2016-2017 license litigation, or by August 27, 2018, whichever is earlier.
August 27, 2018       Status Report Filed
                      Connell, Matthew John                          The County of Berks                            Petitioner
                      Fellin, Daniel M.                              Department of Human Services                   Respondent
       Document Name: Joint Status Report




                                                                                                                  Exhibit BBB - Page 616
                            Neither the Appellate Courts nor the Administrative Office of Pennsylvania Courts assumes any liability
                                           for inaccurate or delayed data, errors or omissions on the docket sheets.
       Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 64 of 73 Page ID
11:19 A.M.
                                        #:4338
Miscellaneous Docket Sheet                                                                                 Commonwealth Court of Pennsylvania
Docket Number: 13 MD 2018
Page 6 of 7
September 25, 2019
                                                                    DOCKET ENTRY

Filed Date              Docket Entry / Filer                         Representing                                   Participant Type   Exit Date
August 27, 2018       Order Filed                                                                                        08/28/2018
                      Colins, James G.
       Document Name: upon consideration of the joint status report filed on August 27, 2018, it appears that the parties
            Comment: have filed briefs wi.th the Bureau of Hearings and Appeals (BI-IA) with regard to the Depaiiment of Human
                      Services' (DBS) January 30, 2018 remand order and currently await a decision from BRA.

                        Accordingly, the January 22, 2018 stay shall remain in effect. The parties shall file a status report within
                        10 days of the BHA's adjudication related to Berks County Residential Center 's 2016-2017 license
                        litigation, or by October 29, 2018, whichever is earlier.
October 26, 2018      Status Report Filed
                      Connell, Matthew John                          The County of Berks                            Petitioner
                      Fellin, Daniel M.                              Department of Human Services                   Respondent
       Document Name: Joint Status Report

October 29, 2018      Order Directing Further Status Report                                                             10/30/2018
                      Wojcik, Michael H.
       Document Name: Upon consideration of the joint status report filed on October 26, 2018, it appears that a decision
            Comment: from the Bureau of Hearings and Appeals (BHA) with regard to the Department of Human Services'
                      January 30, 2018 remand order remains pending. Accordingly, the stay of this case shall remain in effect.
                      The parties shall file a further status report within 10 days of the BHA 's adjudication related to the remand
                      order, or by December 28, 2018, whichever is earlier.
December 28, 2018     Joint Status Report
                      Connell, Matthew John                          The County of Berks                            Petitioner
                      Fellin, Daniel M.                              Department of Human Services                   Respondent
       Document Name: Joint S.R.

January 2, 2019       Order Directing Further Status Report                                                           01/03/2019
                      Wojcik, Michael H.
       Document Name: Upon consideration of the joint status report filed on December 28, 2018, it appears that a decision
            Comment: from the Bureau of Hearings and Appeals (BHA) with regard to the Department of Human Services'
                      January 30, 2018 remand order remains pending. Accordingly, the stay of this case shall remain in effect.
                      The parties shall file a further status report within 10 days of the BHA 's adjudication related to the remand
                      order, or by March 4, 2019, whichever is earlier.
March 4, 2019         Filed - Other
                      Connell, Matthew John                          The County of Berks                            Petitioner
       Document Name: re: status report and counsel

March 4, 2019         Status Report Filed
                      Connell, Matthew John                          The County of Berks                            Petitioner
                      Ambrose, Tricia Marie                          The County of Berks                            Petitioner
                      Fellin, Daniel M.                              Department of Human Services                   Respondent
       Document Name: Joint




                                                                                                                  Exhibit BBB - Page 617
                            Neither the Appellate Courts nor the Administrative Office of Pennsylvania Courts assumes any liability
                                           for inaccurate or delayed data, errors or omissions on the docket sheets.
       Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 65 of 73 Page ID
11:19 A.M.
                                        #:4339
Miscellaneous Docket Sheet                                                                                 Commonwealth Court of Pennsylvania
Docket Number: 13 MD 2018
Page 7 of 7
September 25, 2019
                                                                    DOCKET ENTRY

Filed Date              Docket Entry / Filer                         Representing                                   Participant Type   Exit Date
March 8, 2019         Order Directing Further Status Report                                                            03/11/2019
                      Fizzano Cannon, Christine
       Document Name: Upon consideration of the joint status report filed on March 4, 2019, it appears that a decision
            Comment: from the Bureau of Hearings and Appeals (BHA) with regard to the Department of Human Services'
                      January 30, 2018 remand order remains pending. Accordingly, the stay of this case shall remain in effect.
                      The parties shall file a further status report within 10 days of the BHA' s adjudication related to the remand
                      order, or by May 8, 2019, whichever is earlier.
March 19, 2019          Entry of Appearance
                        Rubenstein, Megan Ann                        Miller, Teresa D.                              Respondent
                        Rubenstein, Megan Ann                        Department of Human Services                   Respondent

May 8, 2019             Joint Status Report
                        Connell, Matthew John                        The County of Berks                            Petitioner
                        Ambrose, Tricia Marie                        The County of Berks                            Petitioner
                        Rubenstein, Megan Ann                        Miller, Teresa D.                              Respondent

May 10, 2019          Order Filed                                                                                       05/13/2019
                      Ceisler, Ellen
       Document Name: Upon consideration of the joint status report filed on May 8, 2019, it appears that a decision from
            Comment: the Bureau of Hearings and Appeals (BHA) with regard to the Department of Human Services' January 30,
                      2018 remand order remains pending. Accordingly, the stay of this case shall remain in effect. The parties
                      shall file a further status report within 10 days of the BHA 's adjudication related to the remand order, or by
                      September 9, 2019, whichever is earlier.
September 9, 2019       Joint Status Report
                        Connell, Matthew John                        The County of Berks                            Petitioner
                        Ambrose, Tricia Marie                        The County of Berks                            Petitioner
                        Rubenstein, Megan Ann                        Miller, Teresa D.                              Respondent

September 11, 2019    Order Directing Further Status Report                                                                            09/12/2019
                      Wojcik, Michael H.
       Document Name: NOW, September 11, 2019, upon consideration of the parties' Joint
            Comment: Status Report, the Court's January 17, 2019 order, including the stay of this case,
                      remains in effect. The parties shall file a further Joint Status Report within 10 days
                      of a decision of the Bureau of Hearings and Appeals on the January 3 0, 2018 remand,
                      or no later than December 9, 2019, whichever is earlier.




                                                                                                                  Exhibit BBB - Page 618
                            Neither the Appellate Courts nor the Administrative Office of Pennsylvania Courts assumes any liability
                                           for inaccurate or delayed data, errors or omissions on the docket sheets.
Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 66 of 73 Page ID
                                 #:4340




                     EXHIBIT I




                                                         Exhibit BBB - Page 619
Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 67 of 73 Page ID
                                 #:4341




                                                         Exhibit BBB - Page 620
Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 68 of 73 Page ID
                                 #:4342




                                                         Exhibit BBB - Page 621
Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 69 of 73 Page ID
                                 #:4343




                    EXHIBIT J




                                                         Exhibit BBB - Page 622
Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 70 of 73 Page ID
                                 #:4344




                                                         Exhibit BBB - Page 623
Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 71 of 73 Page ID
                                 #:4345




                                                         Exhibit BBB - Page 624
Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 72 of 73 Page ID
                                 #:4346




                                                         Exhibit BBB - Page 625
Case 2:19-cv-07390-DMG-AGR Document 84-2 Filed 09/25/19 Page 73 of 73 Page ID
                                 #:4347




                                                         Exhibit BBB - Page 626
